DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Applicants’ response of 5/27/2022 has been received and entered into the application file.  Claims 1-12 and 14-20 are pending, all of which have been considered on the merits. 
Status of Prior Objections/Rejections
RE: Objections to claims 3, 10 and 14:
	The amendments to the claims are effective to obviate the bases of the prior objections.  The objections are withdrawn. 

RE: Rejection of claim 18 under 35 USC 112(b):
	Claim 18 has been amended to replace “the injection” with “an injection”.  This obviates the issue of lack of antecedent basis.  The rejection is withdrawn.  

RE: Rejection of claims 12 and 15-20 under 35 USC 103(a) over Oh et al, in view of van der Donk et al:
	Claim 12 is amended to require the presence of demineralized bone.  The thawed bone chips, prior to explant culture, of Oh et al, on which the rejection was based, do not contain demineralized bone.  There would be no reason to add demineralized bone to the thawed bone chips prior to explant culture of Oh et al.  The rejection is withdrawn. 

RE: Rejection of claims 1, 5-12 and 16-20 on grounds of NSDP over claims of US Pat 8460860:
	Applicants have filed a terminal disclaimer over US Patent 8460860.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

RE: Rejection of claims 1-20 on grounds of NSDP over claims of US Pat 10507265:
	Applicants have filed a terminal disclaimer over US Patent 10507265.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 
RE: Rejection of claims 1-20 on grounds of NSDP over claims of US Pat 10898611:
	Applicants have filed a terminal disclaimer over US Patent 10898611.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

RE: Provisional rejection of claims 1, 11 and 12 on grounds of NSDP over claims of copending application 17/125837: 
	Applicants have filed a terminal disclaimer over copending application 17/125837.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Morales on 6/14/2022.

The application has been amended as follows: 
Claim 18 is amended as follows:
Claim 18. The bone implant of claim 17, wherein the bone implant is frozen and then thawed prior to  a use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633